Citation Nr: 0505592
Decision Date: 01/12/05	Archive Date: 03/14/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-33 448	)	DATE JAN 12 20005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 


FINDING OF FACT

The appellant does not have sarcoidosis that is attributable to military service. 


CONCLUSION OF LAW

Sarcoidosis was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations implementing the VCAA are applicable to the appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

With respect to VA's duty to notify, the RO sent the appellant a letter in April 2002, prior to the initial rating decision with regard to the issue on appeal, in which the appellant was notified of the types of evidence he needed to submit, and the development the VA would undertake.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter specifically informed the appellant what was needed from him and what VA would obtain on his behalf.  Id.  The letter also notified the appellant that VA would make reasonable efforts to obtain relevant evidence that he identified, but that it was ultimately his responsibility to provide evidence to support his claim.  In addition, the Board observes that the September 2003 Statement of the Case (SOC) provided the appellant with the text of the relevant portions of the VCAA, as well as the implementing regulations.  The Board further notes that there is no indication that there is additional evidence that has not been obtained and that would be pertinent to the present claim.  The appellant has also been notified of the applicable laws and regulations pertinent to his service connection claim.  Moreover, the appellant has been afforded the opportunity to present evidence and argument in support of the claim, including at a September 2004 hearing which was conducted at the RO before  the undersigned Board member.  Id.  Thus, VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Board notes that in October 2002, the appellant underwent VA examinations which were pertinent to his service connection claim.  The Board further observes that in this case, there is no outstanding evidence to be obtained, either by VA or the appellant.  The RO has obtained all relevant VA and private medical records identified by the appellant.   Moreover, in September 2004, the appellant waived initial RO consideration of evidence that he submitted at his Travel Board hearing.  Consequently, given the standard of the new regulation, the Board finds that VA did not have a duty to assist that was unmet.  The Board also finds, in light of the above, that the facts relevant to this appeal have been fully developed and there is no further action to be undertaken to comply with the provisions of the regulations implementing the VCAA.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Factual Background

The appellant's service medical records are negative for any complaints of findings of sarcoidosis.  The records show that in September 1951, the appellant was hospitalized for complaints of a blind spot in the center of vision of the left eye for a one week duration.  While the appellant was hospitalized, he underwent ophthalmologic surgery.  Upon his discharge, he was diagnosed with the following: (1) retinitis of the left eye, and (2) degeneration of macula, post inflammatory, secondary to diagnosis number one.  In March 1953, the appellant underwent a separation examination.  At that time, an x-ray of the appellant's chest was reported to be negative, and the appellant's lungs and chest were clinically evaluated as "normal."  The appellant's eyes were clinically evaluated as "abnormal," and it was noted that the appellant had degeneration of the retina of the left eye.  It was also reported that the appellant had been hospitalized for 21 days in September 1951 for a "fluid spot" of the left eye, and that he had loss of central vision.  

In July 1953, the appellant underwent a VA examination.  At that time, an x-ray of the appellant's heart and lungs was reported to be essentially negative.    

By an August 1953 rating action, the RO granted the appellant's claim of entitlement to service connection for retinitis of the left eye.  The RO noted that the appellant's left eye retinitis was inactive, and that the left eye acuity was corrected to 20/50.  

In a Statement in Support of Claim (VA Form 21-4138), dated in February 2002, the appellant stated that while he was in the military, he experienced vision problems which were diagnosed as "retinal residuals."  The appellant maintained that his vision problem was "caused by sarcoidosis and not retinal residuals."  He noted that according to medical literature, sarcoidosis manifested itself as an inflammation of the eye which resulted in permanent scarring.  The appellant reported that at present, he had difficulty breathing which was a result of his sarcoidosis.  He submitted a private medical statement from C.M.G., M.D., an ophthalmologist, in support of his contentions.  In the private medical statement from Dr. G., dated in February 2002, Dr. G. indicated that he had examined the appellant in December 2001, at which time the appellant was found to have a visual acuity of 20/25 in the right eye, and 20/25 in the left eye, without correction.  According to Dr. G., a well circumscribed old chorioretinal lesion was observed superior to the foveal avascular zone in the left eye.  Dr. G. noted that fluorescein angiography demonstrated that the chorioretinal lesion was a "late staining lesion."  He stated that since the appellant suffered from sarcoidosis, it was his opinion that the appellant's scar was probably related to an old inflammatory process due to his sarcoidosis.  According to Dr. G., at present, there was no active disease in either eye  

In June 2002, the RO received private medical records from B.L.B., M.D., a cardiologist, from September 1998 to April 2002.  The records show that in March 2002, it was noted that the appellant was treated for complaints of shortness of breath which was possibly secondary to sarcoidosis.  The assessment was that the appellant was stable cardiovascularly and that the shortness of breath was "unlikely carpial etiology."  The appellant subsequently underwent pulmonary function tests which showed that his lung volumes and diffusing capacity were within normal limits.  The spirometry demonstrated small airways disease.  The diagnosis was early airways disease.  

In June 2002, the RO received private medical statements from J.K.L., M.D., dated on April 1, 2002, and on April 11, 2002.  In the statement dated on April 1, 2002, Dr. L. indicated that she had recently examined the appellant for complaints of shortness of breath.  Dr. L. stated that the appellant's past medical history was significant for sarcoidosis.  She noted that according to the appellant, in 1963, he had a lung and liver biopsy and was diagnosed with sarcoidosis.  The appellant was subsequently treated with prednisone and INH (isoniazid).  Other problems included coronary artery bypass graft in 1988, stent placement in 1995, radical prostatectomy in 1998, non-insulin-dependent diabetes mellitus in 2002, chronic low back pain, and chronic anemia.  Dr. L. reported that she had reviewed the appellant's March 2002 pulmonary function studies and found that they demonstrated early airway disease, normal lung volumes, and normal diffusing capacity.  According to Dr. L., a chest x-ray from September 2000 showed hyperinflation, but no pulmonary consolidation, and the heart size was normal.  Dr. L. stated that following the appellant's physical examination, it was her opinion that the appellant's shortness of breath was most likely not due to sarcoidosis.  Dr. L. indicated that she did not believe that the sarcoid was currently active.  According to Dr. L., in order to establish that, she noted that she would be checking serum angiotensin-converting enzyme level, which would be elevated in active sarcoid.    

In the private medical statement from Dr. L. dated on April 11, 2002, Dr. L. indicated that recent studies showed that the appellant's serum angiotensin converting enzyme level was within normal limits at 17 units per liter.  Dr. L. stated that normal values were between 8 and 52.  According to Dr. L., if the appellant had active sarcoid doses, she would expect levels much greater than 52.  Upon physical examination, the appellant's breath sounds were clear.  The appellant's chest x-ray showed no consolidation, edema, or hilar adenopathy.  In regard to an impression, Dr. L. noted that she suspected that the appellant was deconditioned as his labs, chest x-ray, pulmonary functions, and arterial blood gasses were all satisfactory.  According to Dr. L., there was no evidence of active sarcoid disease.  

In October 2002, the appellant underwent a VA eye examination.  At that time, the examining physician noted that the appellant had a longstanding history of a macular scar in the left eye, originally diagnosed in 1951.  The examiner reported that in 1963, the appellant was diagnosed with pulmonary sarcoidosis by biopsy and was treated with prednisone and INH, but had required no treatment since then.  The examiner indicated that according to the appellant, the macular scar may have been due to the sarcoidosis.  The appellant stated that he never had any change in his vision in the left eye since the initial diagnosis was made in 1951.  According to the examiner, the appellant's sarcoidosis required no treatment since the original diagnosis was made, but that the appellant had recent complaints of increasing shortness of breath.  Following the physical examination, the impression was of an old chorioretinal scar in the macula of the left eye which was consistent with the appellant's symptomatology.  The examiner opined that it was impossible to determine the exact etiology of the scar, but that it was possible that it may be related to an old sarcoid granuloma.  According to the examiner, an alternative theory was that the scar could be a congenital toxoplasmosis, but that the exact etiology could not be determined at present.  The examiner reported that the appellant's symptoms had been stable for the last 50 years and there was no evidence by history of reactivation of inflammation in the left eye.  The examiner noted that the cluster of stellate melanocytes on the anterior surface of the lens in the left eye could possibly suggest an old inflammatory episode, but they were not specific.         

A VA respiratory examination was conducted in October 2002.  At that time, the examiner stated that the appellant's primary complaint was longstanding shortness of breath.  According to the examiner, in 1963, the appellant was diagnosed with sarcoidosis.  The examiner reported that the appellant also had some scar tissue in his left eye allegedly related to sarcoidosis.  Following the physical examination, the appellant was diagnosed with the following: (1) sarcoidosis (by history, per biopsy in 1963), and (2) mild airway disease, chronic obstructive pulmonary disease.  The examiner stated that at the time of the examination, the appellant had a chest x-ray taken which was reported to have negative lung fields.  According to the examiner, a review of the appellant's claims file showed that pulmonary function tests taken in March 2002 revealed normal lung volumes, diffusing capacity was within normal limits, and the impression was early airway disease.  In addition, the examiner noted that the appellant was examined by a private pulmonologist in April 2002 who opined that there was no evidence of active sarcoidosis.  The examiner stated that he agreed with the pulmonologist's impression that there was no current evidence of active sarcoidosis.  According to the examiner, the appellant's respiratory troubles were due to lack of elasticity of the pulmonary tissues and represented general airway disease.  The examiner reported that he did not believe that the appellant's lung condition was secondary to sarcoidosis of the eye.      

In a private medical statement from M.E.B., M.D., dated in December 2002, Dr. B. indicated that he had seen the appellant in 1995 for a skin condition which he felt was consistent with sarcoidosis.  

In a private medical statement from Dr. C.M.G., dated in February 2003, Dr. G. restated his opinion that the appellant's left eye scarring was probably related to an inflammatory process related to his sarcoidosis.  Dr. G also noted that the appellant suffered from sarcoid uveitis.  

In September 2003, the RO received inpatient treatment records from the VA Hospital (VAH) in Buffalo, New York, which showed that the appellant was hospitalized from April to May 1964.  Upon admission, it was noted that the appellant had been experiencing shortness of breath for the past two months.  While the appellant was hospitalized, he had a supraclavicular node biopsy taken which showed a granulomatous process.  The diagnosis was sarcoidosis.  The appellant's discharge diagnosis was pulmonary sarcoidosis, treated and improved.     

In September 2004, a hearing was conducted at the RO before the undersigned Board member.  At that time, the appellant testified that it was his opinion that he developed sarcoidosis while he was in the military, but that it was never diagnosed.  The appellant stated that due to his sarcoidosis, he developed problems in his left eye and sought medical treatment.  He reported that following his discharge, he continued to experience sarcoidosis and was diagnosed with pulmonary sarcoidosis in 1964.  According to the appellant, at present, he continued to suffer from sarcoidosis.  In support of his contentions, the appellant submitted a VA computerized tomography (CT) report, dated in September 2003, VA Medical Center (VAMC) outpatient treatment records, dated in October 2003, and a private medical statement from S.D., M.D., dated in October 2003.  The September 2003 VA CT report shows that at that time, the appellant underwent a CT scan of his chest which was reported to show no evidence of acute cardiopulmonary process.  It was also noted that there was a subtle opacity in the middle lobe which was likely of no clinical significance. 

The VAMC outpatient treatment records reflect that in October 2003, the appellant underwent an eye examination.  The impression was that the appellant had a cycloplegia retinoscopy (CR) scar of the left eye which was possibly secondary to sarcoidosis.  The records also show that in October 2003, the appellant was examined in the pulmonary clinic.  At that time, it was noted that in 1963, the appellant was diagnosed with sarcoidosis after complaints of an upper abdominal sensation of pressure.  The appellant was subsequently treated, with complete resolution of his abdominal symptoms.  It was reported that he had a five year history of dyspnea on exertion.  Following the physical examination, the assessment was that there was radiological, clinical, and physiological evidence of old sarcoidosis, with no evidence of current active disease.         

In the private medical statement from Dr. S.D., dated in October 2003, Dr. D. stated that he had recently evaluated the appellant at the Bascom Palmer Eye Institute.  Dr. D. indicated that the appellant was seeking a second opinion regarding the etiology of a retinal scar in his left eye.  According to Dr. D., by history, that lesion was noted in 1951 after a decrease of vision in the left eye.  The appellant also had a history of sarcoidosis.  Dr. D. reported that an optical coherence tomography was performed, which disclosed mild thinning of the retina in the left eye associated with the area of atrophy.  The impression was chorioretinal atrophy in the left eye.  Dr. D. stated that the left eye chorioretinal atrophy appeared to be currently stable, with no evidence of subretinal neovascularization or subrentinal fluid and/or intraretinal fluid.  According to Dr. D., the cause of the atrophy may be secondary to the sarcoidosis, as well as other types of inflammation and trauma.  Dr. D. reported that the appellant had provided no history of trauma.      


III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sarcoidosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In the instant case, although the evidence of record shows that the appellant was diagnosed with pulmonary sarcoidosis in April 1964, the Board notes that there are discrepancies in the evidence of record regarding the question of whether the appellant currently has sarcoidosis.  In a private medical statement from Dr. C.M.G., dated in February 2002, Dr. G. indicated that the appellant suffered from sarcoidosis.  By an additional private medical statement from Dr. G., dated in February 2003, Dr. G. noted that the appellant also suffered from sarcoid uveitis.  The Board further observes that private medical records from Dr. B.L.B. show that in March 2002, it was indicated that the appellant was treated for complaints of shortness of breath which was possibly secondary to sarcoidosis.  Moreover, in a private medical statement from Dr. M.E.B., dated in December 2002, Dr. B. stated that he had seen the appellant in 1995 for a skin condition which he felt was consistent with sarcoidosis.  However, in a private medical statement from Dr. J.K.L, dated on April 11, 2002, Dr. L. reported that there was no current evidence of active sarcoid disease.  In addition, in the October 2002 VA respiratory examination report, the examiner indicated that he agreed with Dr. L.'s impression that there was no current evidence of active sarcoidosis.  Furthermore, VAMC outpatient treatment records reflect that in October 2003, following a physical examination conducted at the pulmonary clinic, the assessment was that there was radiological, clinical, and physiological evidence of old sarcoidosis, with no evidence of current active disease.  Nevertheless, even accepting as true that the appellant currently has sarcoidosis, the Board finds that the appellant's sarcoidosis is not the result of injury or disease incurred in, or aggravated by, his military service.  In this regard, the Board notes that the appellant's service medical records are negative for any complaints or findings of sarcoidosis.  In addition, the appellant's March 1953 separation examination report shows that at that time, an x-ray of the appellant's chest was reported to be negative, and the appellant's lungs and chest were clinically evaluated as "normal."  The first medical evidence of sarcoidosis is in April 1964, approximately 11 years after the appellant's separation from the military.  

In this case, the Board recognizes that in the February 2002 private medical statement from Dr. G., Dr. G. stated that upon examination of the appellant's left eye, a well circumscribed old chorioretinal lesion was observed.  The Board observes that although Dr. G. then opined that because the appellant suffered from sarcoidosis, his scar was probably related to an old inflammatory process due to his sarcoidosis, the Board notes that Dr. G. did not specifically state that the appellant developed sarcoidosis while he was in the military, and that his in-service left eye problems were specifically related to his sarcoidosis.  Thus, to the extent that Dr. G.'s opinion is offered to establish that the appellant developed sarcoidosis while he was in the military, and that his in-service left eye problems were symptoms of his sarcoidosis, the Board observes that the opinion from Dr. G. is speculative, and a finding of service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  A number of United States Court of Appeals for Veterans Claims (Court) cases have provided discussion on this point of weighing medical opinion evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between the veteran's in-service radiation exposure and his fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that the veteran's lung cancer was related to service radiation exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's opinion that veteran's preexisting service-related condition may have contributed to his ultimate demise too speculative to be deemed new and material evidence to reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that "renal insufficiency may have been a contributing factor in [veteran's] overall medical condition" too speculative to constitute new and material evidence to reopen cause of death claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a service connection claim, statement from physician about possibility of link between chest trauma and restrictive lung disease was too general and inconclusive to constitute material evidence to reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's opinion to the effect that he cannot give a "yes" or "no" answer to the question of whether there is a causal relationship between emotional stress associated with service-connected post- traumatic stress disorder and the later development of hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise submitted by appellant that only raises the possibility that there may be some relationship between service-connected sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).   

The Board further observes that in the appellant's October 2002 VA eye examination, although the examiner opined that it was possible that the appellant's left eye scar may be related to an old sarcoid granuloma, the Board notes that the examiner also stated that it was impossible to determine the exact etiology of the scar.  The examiner further noted that an alternative theory was that the scar could be a congenital toxoplasmosis, but that the exact etiology could not be determined at present.  Thus, this examiner merely opines a possible relationship between the appellant's left eye scar and an old sarcoid granuloma.  The Board notes that the examiner did not specifically state that the appellant developed sarcoidosis while he was in the military, and that his in-service left eye problems were specifically related to his sarcoidosis.  Accordingly, the Board finds that the examiner's opinion is speculative, and as previously stated, service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2004).    

The Board also notes that in the private medical statement from Dr. S.D., dated in October 2003, Dr. D. diagnosed the appellant with chorioretinal atrophy in the left eye and opined that the cause of the atrophy may be secondary to the sarcoidosis, as well as other types of inflammation and trauma.  In this regard, to the extent that the opinion from Dr. D. is offered to establish that the appellant developed sarcoidosis while he was in the military, and that his in-service left eye problems were symptoms of his sarcoidosis, the Board notes that Dr. D. did not specifically state that the appellant developed sarcoidosis while he was in the military, and that his in-service left eye problems were specifically related to his sarcoidosis, but just that the cause of the atrophy may be secondary to the sarcoidosis.  Therefore, the Board finds that the opinion from Dr. D. is speculative, and as previously stated, service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  

In this case, due consideration has been given to the appellant's statements that he developed sarcoidosis while he was in the military, and that his in-service left eye problems were symptoms of his sarcoidosis.  The appellant is competent as a layperson to report that on which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is competent to provide evidence on the occurrence of observable symptoms during and following service, such a layperson is not competent to make a medical diagnosis or render a medical opinion, which relates a medical disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no evidence of record indicating that the appellant has specialized medical training so as to be competent to render a medical opinion.         

In conclusion, given that the Board finds that the opinions from Dr. G., Dr. D., and the examiner from the appellant's October 2002 VA eye examination are all speculative, the Board notes that these opinions have no probative value in relation to the appellant's claim.  As such, the fact remains that there is no credible and probative medical evidence of record which links the appellant's sarcoidosis to his period of active military service.  This lack of cognizable evidence is particularly dispositive as the first medical evidence of record of sarcoidosis is in April 1964, approximately 11 years after the appellant's separation from the military.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, as previously stated, the Board notes that there are discrepancies in the evidence of record regarding the question of whether the appellant currently has sarcoidosis.  In this regard, in the October 2002 VA respiratory examination report, the examiner indicated that he agreed with Dr. L.'s impression that there was no current evidence of active sarcoidosis.  In addition, the examiner stated that the appellant's respiratory troubles were due to lack of elasticity of the pulmonary tissues and represented general airway disease.  Moreover, the examiner opined that he did not believe that the appellant's lung condition was secondary to sarcoidosis of the eye.  Therefore, in light of the above, as there is no evidence of sarcoidosis in service, or sarcoidosis within one year subsequent to service discharge, and there is no credible and probative medical evidence of record which links the appellant's sarcoidosis to his period of active military service, service connection for sarcoidosis is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      



ORDER

Service connection for sarcoidosis is denied.  





	                        ____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

  Department of Veterans Affairs


